 


 HCON 181 ENR: Directing the Secretary of the Senate to make a certain correction in the enrollment of S. 1635.
U.S. House of Representatives
2016-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. CON. RES. 181 


December 10, 2016
Agreed to
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a certain correction in the enrollment of S. 1635. 
 
 
That in the enrollment of the bill S. 1635, the Secretary of the Senate shall make the following corrections: (1)In section 113, in the proposed subsection (j)(1) of section 4 of the Foreign Service Buildings Act, 1926, strike subject to paragraphs (2) and (3), the Secretary may transfer to, and merge with, any appropriation for embassy security, construction, and maintenance such amounts appropriated for fiscal year 2018 for any other purpose related to the administration of foreign affairs on or after January 1, 2017, if the Secretary determines such transfer is necessary to provide for the security of sites and buildings in foreign countries under the jurisdiction and control of the Secretary and insert subject to paragraph (2), the Secretary may transfer to, and merge with, any appropriation for fiscal year 2018 under the heading Diplomatic and Consular Programs, including for Worldwide Security Protection, and under the heading Embassy Security, Construction, and Maintenance funds appropriated under such headings if the Secretary determines such transfer is necessary to implement the recommendations of the Benghazi Accountability Review Board, or to prevent or respond to security situations and requirements. 
(2)In section 113, in the proposed subsection (j) of section 4 of the Foreign Service Buildings Act, 1926, strike the proposed paragraph (2). (3)In section 113, in the proposed subsection (j) of section 4 of the Foreign Service Buildings Act, 1926, redesignate the proposed paragraph (3) as paragraph (2). 
(4)In paragraph (7) of section 307, strike Office of Inspector General of the Department of State and the Broadcasting Board of Governors and insert offices of inspectors general of relevant United Nations agencies.  Clerk of the House of Representatives.Secretary of the Senate. 